J-A17027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ESTATE OF IRVING ALTMAN,            : IN THE SUPERIOR COURT
    DECEASED                                   : OF PENNSYLVANIA
    ________________________________           :
    IN RE: IRVING ALTMAN AND LEHLA             :
    ALTMAN IRREVOCABLE TRUST UNDER             :
    AGREEMENT DATED APRIL 23, 1999             :
                                               :
                                               :
    APPEAL OF: HARRY ALTMAN                    :
                                               : No. 2519 EDA 2021

               Appeal from the Order Entered November 9, 2021
    In the Court of Common Pleas of Montgomery County Orphans’ Court at
                             No(s): 2012-X1370


    IN RE: ESTATE OF IRVING ALTMAN,            : IN THE SUPERIOR COURT
    DECEASED                                   : OF PENNSYLVANIA
    ________________________________           :
    IN RE: IRVING ALTMAN AND LEHLA             :
    ALTMAN IRREVOCABLE TRUST UNDER             :
    AGREEMENT DATED APRIL 23, 1999             :
                                               :
                                               :
    APPEAL OF: HARRY ALTMAN                    :
                                               : No. 2520 EDA 2021

               Appeal from the Order Entered November 9, 2021
    In the Court of Common Pleas of Montgomery County Orphans’ Court at
                             No(s): 2016-X3993


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                       FILED OCTOBER 24, 2022

        Harry Altman (Appellant), and Karen Steinfeld and Debra Brockman

(Appellees), are the surviving children of Irving Altman (the decedent).

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17027-22



Appellant appeals from the November 9, 2021 order granting partial summary

judgment1 in favor of Appellees, co-executors and beneficiaries of the

decedent’s estate (the Estate) and beneficiaries of the Irving Altman and Lehla

Altman Irrevocable Trust U/A dated April 23, 1999 (the Trust).2 After review,

we affirm in part, reverse in part, and remand for further proceedings

consistent with this Memorandum.3

____________________________________________


1The November 9, 2021 order is appealable as of right pursuant to Pa.R.A.P.
342(a)(3), (5), and (6).

2 We point out that orphans’ court docket 2012-X1370 involves the Estate,
and docket 2016-X3993 involves the Trust. The record reveals that the
orphans’ court consolidated these matters on January 18, 2018, and it filed a
single dispositional order. Order, 11/9/21. Appellant filed timely separate
appeals at each orphans’ court docket on November 23, 2021. On February
24, 2022, this Court consolidated the appeals sua sponte.

3 The record reflects that an additional participant in this matter, co-trustee,
Larry Horowitz, CPA (Horowitz), also filed a motion for summary judgment
against Appellant and filed an appellate brief in this matter. On November 15,
2021, the orphans’ court denied Horowitz’s motion as moot because the issues
raised in the motion were dismissed with prejudice by the November 9, 2021
order at issue in this appeal. In light of our disposition, we acknowledge that
the issues raised in Horowitz’s motion may no longer be moot. However, we
decline Horowitz’s invitation to rule on his motion in the first instance. See
Horowitz’s Brief at 6 n.2. The status and resolution of the merits of Horowitz’s
motion for summary judgment are best left to the orphans’ court. See Aetna
Inc. v. Lexington Ins. Co., 968 A.2d 229, 230 (Pa. 2009) (per curiam)
(stating that “an action is ‘moot’ suggests that there is a legal issue involved
in a case, but because of the circumstances surrounding the case, the issue
has become an academic one and will not be resolved. What ‘mootness’ does
not suggest is that an issue was fully considered and a final judgment
entered.” (citing Consolidation Coal Co. v. District 5, United Mine
Workers of America, 485 A.2d 1118, 1124 (Pa. Super. 1984)) (formatting
altered); see also Friday v. Friday, 457 A.2d 91, 93 (Pa. Super. 1983)
(directing the lower court to address on remand the merits of a separate
petition that was no longer moot in light of this Court’s ruling).

                                           -2-
J-A17027-22



      The orphans’ court summarized the relevant facts and procedural

history in this matter as follows:

      Before the court is [Appellees’] motion        for partial summary
      judgment in which they ask the court to        overrule and dismiss
      certain objections made by [Appellant] to      [Appellees’] first and
      second final accountings of the Estate . . .   and [the Trust], filed
      by Larry Horowitz, CPA, co-trustee. . . .

      The decedent, a resident of Springfield Township, Pennsylvania,
      died on March 29, 2012. On April 23, 1999, [the] decedent and
      his wife Lehla Altman created the Trust. The Trust named
      [Appellant] and Larry Horowitz as co-trustees. Pursuant to court
      order, Larry filed the First and Final Accounting to the Trust on
      March 28, 2017. [Appellant] filed a [limited] joinder to said
      account on April 27, 2017. Thereafter, [Appellant] filed objections
      to said account on April 28, 2017. [Appellant’s] objections
      generally assert that he has a right to reimbursement for premium
      payments he made as trustee for [the] decedent’s life insurance
      policy which funded the Trust.

      [The d]ecedent had executed a will on March 15, 2011. The will
      appointed the decedent’s children, [Appellant and Appellees Karen
      and Debra], to serve jointly as co-executors and gave them the
      authority to act by majority vote. Each of the siblings has a one-
      third interest in the residue of the [E]state. On April 12, 2012,
      the Register of Wills issued letters testamentary to the three
      siblings. The decedent left an estate composed of substantial
      assets including corporate holdings, stocks, depository accounts,
      and real estate.

      Initially, the three co-executors tried to administer the Estate
      together with the assistance of [the] decedent’s long-time lawyer,
      Michael Rogers, Esquire, but, due to a “pervasive level [of]
      disagreement” between the co-executors, and “substantial
      potential or actual conflicts of interest which cannot be
      reconciled,” his firm withdrew from the representation of the co-
      executors. [Appellees] retained Fox Rothschild LLP in November
      2012. [Appellant] also retained separate counsel.

      [Appellees] Karen and Debra, proceeded to carry out the duties of
      co-executors by acting as a majority and filed a first and final
      account and petition for adjudication on May 31, 2017. On July
      10, 2017, the account was called to audit and [Appellant] filed

                                     -3-
J-A17027-22


       objections. The three co-executors worked to reach a settlement
       for two years but they were unable to reach an agreement.
       [Appellees] filed an updated, second and final accounting and
       petition for adjudication on July 29, 2019. The second account
       was called to audit on September 3, 2019, at which time
       [Appellant] filed additional objections.

       By way of further procedural background, [Appellees] filed a
       motion in limine to preclude statements from [Appellant] under
       the Dead Man’s Act. On October 13, 2021, the court granted said
       motion. On August 2, 2021, [Appellees] filed the instant motion
       for partial summary judgment with an accompanying
       memorandum of law. [Appellant’s] answer and memorandum of
       law were filed on August 31, 2021. . . .

Orphans’ Ct. Mem. and Order, 11/9/21, at 1-3 (formatting altered).

       On November 9, 2021, the orphans’ court granted partial summary

judgment in favor of Appellees.          Appellant timely appealed, and both the

orphans’ court and Appellant complied with Pa.R.A.P. 1925.4

       On appeal, Appellant presents the following issues:

       1. Did the orphans’ court err as a matter of law when it granted
          Appellees’ motion for partial summary judgment and dismissed
          with prejudice Appellant’s objections, despite: (a) the
          existence of numerous genuine issues of fact; and (b) the
          failure to resolve all doubts in favor of Appellant?

       2. Did the orphans’ court err as a matter of law when it relied
          upon its declaration that Appellant is an incompetent witness
          under the Dead Man’s Act, despite that a genuine issue of
          material fact exists regarding whether Appellees waived any
          application of the Dead Man’s Act?

       3. Did the orphans’ court err as a matter of law when it
          prematurely determined the validity and scope of the April 2,
          2011 settlement agreement without: (a) any evidentiary
          record; and (b) any determination of the admissibility and
____________________________________________


4 The orphans’ court filed its Rule 1925(a) opinion on February 15, 2022, which
incorporated and attached its November 9, 2021 memorandum and order.

                                           -4-
J-A17027-22


          credibility of such evidence and; (c) considering parol
          evidence?

       4. Did the orphans’ court err as a matter of law when it dismissed
          with prejudice Appellant’s objections regarding his ownership
          of entities 2131 Associates LP/2131 Management Company,
          LLC and TSAG Associates, Inc., ostensibly on the basis of its
          improper review of possible trial exhibits, without any
          determination of admissibility and credibility of any evidence,
          and not in the light most favorable to Appellant?

       5. Did the orphans’ court err as a matter of law when it dismissed
          with prejudice Appellant’s objections regarding reimbursement
          to AMA Contracting, Inc. by the Estate without an evidentiary
          record and without determination of the admissibility and
          credibility of any evidence related thereto, and not in a light
          most favorable to Appellant?

       6. Did the orphans’ court err as a matter of law when it dismissed
          with prejudice Appellant’s objections to the Trust Account,
          ostensibly because he “joined” the Account, in part, despite
          that [Appellant] explicitly excluded “the failure to include
          [Appellant’s] claim for reimbursement for premiums paid on
          behalf of the Trust and his legal fees related to his
          administration of the Trust and the litigation of this matter” and
          explicitly reserving “the right to object to the failure to
          reimburse him for the premiums paid and the legal fees and
          costs incurred related to this matter.”

Appellant’s Brief at 5-6 (formatting altered).5,6
____________________________________________


5 Our review in this matter is complicated by the fact that Appellant’s brief
does not comply with Pa.R.A.P. 2119(a). Specifically, the argument section
does not correspond with the issues presented in the statement of questions
involved. As a result, it is difficult to distinguish which portions of the
argument section apply to the issues Appellant raises on appeal. However,
because we find that Appellant’s violations do not completely preclude
appellate review, we proceed with our discussion.

6 We are also constrained to point out that in his conglomeration of issues,
Appellant purports to argue that the orphans’ court erred in its findings
regarding the effect of the integration clause and asserts that the Agreement
(Footnote Continued Next Page)


                                           -5-
J-A17027-22



                                Summary Judgment

       As we noted above, Appellant’s brief violates Pa.R.A.P. 2119(a) because

the argument section does not correspond to the statement of questions

involved. The first issue in Appellant’s statement of questions asserts that the

orphans’ court failed to apply the proper standard of review, failed to resolve

all doubts in Appellant’s favor, and dismissed Appellant’s objections to the first

and second final accountings of the Estate and first and final accounting of the

Trust despite the existence of genuine issues of fact. Appellant’s Brief at 5.

However, this general claim is not separately addressed in the argument

portion of Appellant’s brief. See id. at 5, 33-44. Rather, Appellant’s broad

assertion that the orphans’ court erred in granting partial summary judgment

introduces more specific issues discussed in the argument section. See id. at

33-44.    Although we will dispose of Appellant’s overarching claim that the

orphans’ court erred in granting partial summary judgment, for clarity, we will

do so in light of the specific issues addressed below.7

____________________________________________


was ambiguous. See Appellant’s Brief at 34-50. However, Appellant did not
present these issues in his Rule 1925(b) statement. Because these claims
concerning the integration clause and ambiguity were not specified in
Appellant’s Rule 1925(b) statement, they are waived on appeal. See HSBC
Bank, NA v. Donaghy, 101 A.3d 129, 133 n.7 (Pa. Super. 2014) (explaining
that issues not properly raised in a Rule 1925(b) statement are waived on
appeal).

7 We also note that issues not included in Appellant’s statement of questions
involved are waived. See Koller Concrete, Inc. v. Tube City IMS, LLC,
115 A.3d 312, 320 n.9 (Pa. Super. 2015); see also Pa.R.A.P. 2116(a) (stating
that “[n]o question will be considered unless it is stated in the statement of
questions involved or is fairly suggested thereby”).

                                           -6-
J-A17027-22



                              Dead Man’s Act

      Appellant contends that the orphans’ court erred when it applied the

Dead Man’s Act and precluded Appellant from testifying. Appellant’s Brief at

39. After review, we conclude that Appellant is entitled to no relief on this

claim of error.

      In determining whether the orphans’ court erred in granting summary

judgment, our standard of review is de novo and our scope of review is

plenary. In re Estate of Caruso, 176 A.3d 346, 349 (Pa. Super. 2017).

      In evaluating the trial court’s decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. Pa.R.C.P. 1035.2. The rule states that
      where there is no genuine issue of material fact and the moving
      party is entitled to relief as a matter of law, summary judgment
      may be entered. Where the non-moving party bears the burden
      of proof of an issue, he may not merely rely on his pleadings or
      answers in order to survive summary judgment. Failure of a non-
      moving party to adduce sufficient evidence on an issue essential
      to his case and on which it bears the burden of proof establishes
      the entitlement of the moving party to judgment as a matter of
      law. Lastly, we will view the record in the light most favorable to
      the non-moving party, and all doubts as to the existence of a
      genuine issue of material fact must be resolved against the
      moving party.

Oberdick v. TrizecHahn Gateway, LLC, 160 A.3d 215, 219 (Pa. Super.

2017) (some citations omitted). Although “the non-moving party must be

given the benefit of all reasonable inferences,” the non-moving party “need

not be given the benefit of inferences not supported by the record or of mere

speculation.” Myers v. Penn Traffic Co., 606 A.2d 926, 930 (Pa. Super.

1992) (en banc).


                                     -7-
J-A17027-22



       Additionally:

       Questions concerning the admissibility of evidence lie within the
       sound discretion of the trial court, and we will not reverse the
       court’s decision absent a clear abuse of discretion. An abuse of
       discretion may not be found merely because an appellate court
       might have reached a different conclusion, but requires a manifest
       unreasonableness, or partiality, prejudice, bias, or ill-will, or such
       lack of support as to be clearly erroneous. In addition, to
       constitute reversible error, an evidentiary ruling must not only be
       erroneous, but also harmful or prejudicial to the complaining
       party.

Crespo v. Hughes, 167 A.3d 168, 177 (Pa. Super. 2017) (citations omitted

and formatting altered).

       The Dead Man’s Act is an evidentiary rule, which provides in relevant

part, as follows:

       Surviving party as witness, in case of death[.]

       [I]n any civil action or proceeding, where any party to a thing or
       contract in action is dead . . . and his right thereto or therein has
       passed . . . to a party on the record who represents his interest in
       the subject in controversy, neither any surviving or remaining
       party to such thing or contract, nor any other person whose
       interest shall be adverse to the said right of such deceased . . .
       party, shall be a competent witness to any matter occurring before
       the death of said party . . . unless the issue or inquiry be devisavit
       vel non,[8] or be any other issue or inquiry respecting the property
____________________________________________


8 Devisavit vel non is defined as “[t]he name of an issue sent out of a court of
chancery, or one which exercises chancery jurisdiction, to a court of law, to
try the validity of a paper asserted and denied to be a will, to ascertain
whether or not the testator did devise, or whether or not that paper was his
will.” BLACK’S LAW DICTIONARY 452 (6th ed. 1991). The devisavit vel non
exception to the Dead Man’s Act provides that “witnesses are competent to
testify in disputes arising over the passage of property, through will or
intestacy, although their testimony might otherwise be rendered incompetent
(Footnote Continued Next Page)


                                           -8-
J-A17027-22


       of a deceased owner, and the controversy is between parties
       respectively claiming such property by devolution on the death of
       such owner, in which case all persons shall be fully competent
       witnesses.

42 Pa.C.S. § 5930. This Court has explained:

       The Dead Man’s Act is an exception to the general rule of evidence
       in this Commonwealth that: no interest or policy of law shall make
       any person incompetent as a witness. The Act provides that one
       whose interest is adverse to the interest of a decedent is not a
       competent witness to any matter which occurred before the
       decedent’s death.

Frazer v. McEntire, 265 A.3d 777, 781 (Pa. Super. 2021) (citations omitted

and formatting altered), appeal                denied, 278   A.3d   309   (Pa. 2022).

Furthermore:

       The purpose of the statute is to prevent the injustice that may
       result from permitting a surviving witness to a transaction to give
       testimony favorable to himself and adverse to the decedent, which
       the decedent’s representative would be in no position to refute by
       reason of the decedent’s death.

       Under the Dead Man’s Act three conditions must exist before the
       surviving party or witness is disqualified: (1) the deceased must
       have had an actual right or interest in the matter at issue, i.e. an
       interest in the immediate result of the suit; (2) the interest of the
       witness—not simply the testimony—must be adverse; [and] (3) a
       right of the deceased must have passed to a party of record who
       represents the deceased’s interest.

Id. (citation omitted and formatting altered). When determining whether the

proposed witness’s interest is adverse to the interest of the decedent’s estate,


____________________________________________


through operation of the general rule.” In re Estate of Janosky, 827 A.2d
512, 516 n.3 (Pa. Super. 2003) (citation omitted).


                                           -9-
J-A17027-22



this Court has explained that “the interest must be one from which the witness

will either gain or lose as the direct legal operation and effect of the

judgment.” Id. (citation omitted and formatting altered).

      The devisavit vel non exception provides that witnesses are
      competent to testify in disputes arising over the passage of
      property, through will or intestacy, although their testimony might
      otherwise be rendered incompetent through operation of the
      general rule. This exception applies to disputes involving the
      transfer of a decedent’s estate both by operation of law or by will
      and renders competent all witnesses claiming decedent’s property
      by reason of his death.

Id. (citation omitted and formatting altered).

      Here, the orphans’ court addressed the applicability of the Dead Man’s

Act as follows:

      The [decedent] clearly had an interest in his Estate. The interests
      of Appellant are adverse to that of the decedent because the
      objections filed by Appellant make claims against the decedent’s
      ownership interests in business entities as well as claims for
      monies allegedly owed to Appellant by the decedent. Appellant
      seeks to reduce the decedent’s ownership interests in [the]
      business entities and the overall value of the Estate. Lastly, the
      rights of the decedent passed to [Appellees] who filed the motion
      for partial summary judgment as co-executors of the Estate.
      While it is true that Appellant is also a co-executor, the . . . Dead
      Man’s Act is applicable as long as “a right of the deceased must
      have passed to a party of record who represents the deceased’s
      interests.” [In re Estate of Cerullo, 247 A.3d 52, 55 (Pa. Super.
      2021)]. [Appellees] are parties of record to the Estate and
      represent the deceased’s interests. Thus, this court properly
      found that Appellant is prohibited from testifying as to any matters
      occurring prior to the death of the decedent except as may
      otherwise be permitted by law.

Orphans’ Ct. Op., 2/15/22, at 8.



                                     - 10 -
J-A17027-22



       Following our review of the record, we discern no error of law or abuse

of discretion in the orphans’ court’s application of the Dead Man’s Act. See

Frazer, 265 A.3d at 781; Crespo, 167 A.3d at 177. As stated previously, the

purpose of the Dead Man’s Act is to prevent the injustice that may result from

permitting a surviving witness to a transaction to give testimony favorable to

himself and adverse to the decedent that the decedent’s representative could

not refute due to the decedent’s death.            Frazer, 265 A.3d at 781.   Here,

Appellant challenged and sought to reduce the decedent’s ownership interests

in business entities and claimed that the decedent owed him money. See

Orphans’ Ct. Op., 2/15/22, at 8. Therefore, because Appellant’s interests are

adverse to those of decedent, we agree with the orphans’ court’s conclusion

that the Dead Man’s Act precluded Appellant’s testimony.9             Accordingly,

Appellant is not entitled to relief on this claim.

                           2011 Settlement Agreement

       Appellant next contends that the orphans’ court erred in determining

the application and scope of the April 2, 2011 settlement agreement (the

____________________________________________


9 We note that we are constrained to disagree with the orphans’ court’s
alternative holding that Appellant waived this issue for failing to file an appeal
within thirty days from the entry of the October 13, 2021 order granting
Appellees’ motion in limine and precluding Appellant from testifying. See
Orphans’ Ct. Op., 2/15/22, at 6-7. We conclude that the October 13, 2021
order did not satisfy the criteria for a final order under Pa.R.A.P. 341 requiring
immediate appeal, nor did the failure to appeal result in waiver under
Pa.R.A.P. 342(c), because the October 13, 2021 order precluding Appellant
from testifying did not satisfy the requirements set forth in Pa.R.A.P.
342(a)(1)-(7) concerning appealable orphans’ court orders.


                                          - 11 -
J-A17027-22



Agreement) without an evidentiary record or a determination on the

admissibility and credibility of evidence, including parol evidence. Appellant’s

Brief at 33-35. Appellant asserts that the Agreement was procured by fraud

and that Appellant was owed a $1.5 million priority distribution. Id. at 35-36.

      Appellees respond that the basis for Appellant’s argument consists of

only his own self-serving statements.         Appellees’ Brief at 36.     Further,

Appellees assert that Appellant’s “evidence” is not only inherently self-serving

and lacking in credibility, but it is also indisputably barred from consideration

pursuant to application of the parol evidence rule and the Dead Man’s Act. Id.

      The orphans’ court addressed this issue as follows:

      [Appellees] contend that the 2011 Settlement Agreement and
      Release (hereinafter the “Agreement”) releases [the E]state from
      certain claims made by [Appellant] in his objections to the first
      and second accounts. [Appellees] maintain the Dead Man’s Act
      bars [Appellant] from testifying that he signed the Agreement
      based on [the] decedent’s alleged representation that he would
      not change his will. In opposition, [Appellant] asserts that the
      Agreement was procured by fraud and duress and suggests that
      the court should disregard it. [Appellant] asserts that he was
      fraudulently induced into entering into the Agreement based on
      [the] decedent’s misrepresentation that he had not changed his
      will.[FN1]
         [FN1] At the time [Appellant] entered into the 2011
         Settlement Agreement on April 2, 2011, [the] decedent
         allegedly assured him that he had not changed his will. The
         record shows [the] decedent made a new will on March 15,
         2011 (“probated will”). The probated will contains no
         provision granting “a priority distribution of $1.5 million to
         [Appellant].”   [Appellant] claims that [the decedent’s]
         promise that his will contained this distribution was a
         consideration that led him to enter into the Agreement.

      The parol evidence rule bars admission into evidence any prior or
      contemporaneous oral representations or agreements that are

                                     - 12 -
J-A17027-22


     specifically covered by the written contract that is adopted as the
     final and complete expression of the agreement. See Youndt v.
     First Nat. Bank of Port Allegany, 868 A.2d 539, 546 (Pa. Super.
     2005) (“Once a writing is determined to be the parties’ entire
     contract, the parol evidence rule applies and evidence of any
     previous oral or written negotiations or agreements involving the
     same subject matter as the contract is almost always inadmissible
     to explain or vary the terms of the contract.”) (internal citations
     and quotation marks omitted); see also Blumenstock v.
     Gibson, 811 A.2d 1029, 103[5] (Pa. Super. 2002) (“[A]lleged
     prior or contemporaneous oral representations or agreements
     concerning subjects that are specifically covered by the written
     contract are merged in or superseded by that contract.”).
     Furthermore, “[i]n order to protect those against whom
     generalized and unsupported fraud may be levied, the
     Pennsylvania Rules of Civil Procedure require that fraud be
     averred with particularity.” Presbyterian Med. Cen. v. Budd,
     832 A.2d 1066, 1072 (Pa. Super. 2003) (quotation marks
     omitted). See also Pa.R.C.P. 1019(b). The specific elements of
     fraud are as follows:

        (1)   a representation;

        (2)   which is material to the transaction at hand;

        (3)   made falsely, with knowledge of its falsity or
              recklessness as to whether it is true or false;

        (4)   with the intent of misleading another into relying on
              it;

        (5)   justifiable reliance on the misrepresentation; and

        (6)   the resulting injury was proximately caused by the
              reliance.

     Gibbs v. Ernst, 647 A.2d 882, 889 (Pa. 1994). “Fraudulent
     misrepresentations may be proved to modify or avoid a written
     contract if it is averred and proved that they were omitted from
     the (complete) written contract by fraud, accident or mistake.”
     Bardwell v. Willis Co., 100 A.2d 102, 104 (Pa. 1953) (citations
     omitted). Reliance on the misrepresentation is not justifiable if
     the contract omits the allegedly material term.[FN2] Thus, a claim
     of fraud in the inducement will not defeat the parol evidence bar
     if the complaining party signs a contract that does not include the
     allegedly fraudulent term.[FN3]

                                   - 13 -
J-A17027-22


        [FN2] “A party cannot justifiably rely upon prior oral
        representations, yet sign a contract denying the existence
        of those representations.” McGuire v. Schneider, Inc.,
        534 A.2d 115, 119 (Pa. Super. 1987) ([citing] LeDonne v.
        Kessler, 389 A.2d 1123, 1130 n.10. (Pa. Super. 1978)).
        [FN3]“If plaintiffs relied on any understanding, promises,
        representations or agreements made prior to the execution
        of the written contract . . . , they should have protected
        themselves by incorporating in the written agreement the
        promises or representations upon which they now rely, and
        they should have omitted the provisions which they now
        desire to repudiate and nullify.” 1726 Cherry St. P’ship
        by 1726 Cherry St. Corp. v. Bell Atl. Properties, Inc.,
        653 A.2d 663, 669 (Pa. Super. 1995) (quoting McGuire,
        534 A.2d at 119-20 (quoting Bardwell, 100 A.2d at 105)).

     On April 2, 2011, [Appellant] entered into the Agreement with
     [the] decedent, agreeing “to resolve any and all disputes”
     between them, “from the beginning of the world to the date hereof
     . . . in the interest of fully and finally eliminating all possible claims
     between or concerning them, including any and all claims against
     or in connection with [decedent’s] future estate.” The Agreement
     was entered into between [the] decedent and [Appellant], his
     agents, successors, representatives or assigns, and AMA
     Contracting, Inc., as well as their agents, successors,
     representatives or assigns. Under the terms of the Agreement,
     [the] decedent agreed to pay [Appellant] $100,000 for his general
     partnership and limited partnership interest, and any other
     interest (if any) owned by [Appellant] in or concerning the
     property located at 2131 Walnut Street in Philadelphia
     Pennsylvania owned by 2131 Associates LP, and 2131
     Management Company LLC. In addition, [the] decedent agreed
     to pay AMA $600,000 and the taxes associated with each of these
     two payments. The Agreement contained a covenant to forego
     claims between [the] decedent and [Appellant], and/or AMA, as
     well as with respect to any intercompany liabilities as between
     2131 Associates, TSAG Associates, Inc., and AMA, as well as any
     unpaid liabilities owed to [the] decedent on the balance sheet of
     AMA. Moreover, [the] decedent and [Appellant] and AMA agreed
     to a mutual release of their affiliates which included specifically a
     release of:

        all claims arising from, or which may or could arise from, (i)
        any and all services and considerations of any kind rendered

                                      - 14 -
J-A17027-22


       by [Appellant] or AMA to [the decedent] or to any entity in
       which [the decedent] has or has ever had any ownership
       interest, (ii) any and all debts concerning any and all
       possible business, partnership, property, compensation, or
       real estate matters, contracts, promises, expectations,
       interests or obligations, (iii) all matters and debts, past and
       future, referenced in, arising out of any activity or matter
       concerning, or in any way otherwise alluded to on, the
       schedule submitted by [Appellant] and attached hereto and
       incorporated herein by reference as Exhibit “B”, (iv) any and
       all debts owed by [Appellant] or [the decedent] to one
       another, by [the decedent] to AMA, or by AMA to [the
       decedent], (v) any and all debts owed by or to [Appellant],
       [the decedent] or AMA to or from any entity in which [the
       decedent] or [Appellant] have any ownership interest, (vi)
       any and all other claims or allegations of any kind as
       between [Appellant], [the decedent,] or AMA including,
       without limitation, any and all claims or counterclaims that
       could have been asserted through the date of this
       Settlement Agreement and Release for breach of contract,
       breach of partnership obligations, loan repayment, fraud,
       misrepresentation, promissory estoppel, misappropriation,
       conversion, breach of fiduciary duty, unjust enrichment,
       quantum merit, duty of loyalty, and further including any
       and all provisions, regulations, interpretations and notices
       relating to any and all violations of any and all federal, state,
       local and or municipality wage and hour statutes,
       regulations, provisions or laws, or violations of any and all
       other laws, rules, regulations, provisions or ordinances,
       pertaining to creditors rights, uniform partnership act
       obligations,   real    estate      claims,   debt   repayment,
       employment, discrimination, wages, hours, or any other
       terms and conditions of employment or termination of
       employment, and (vii) any and all other claims,
       counterclaims, and/or third-party claims, which have been,
       or which could have been, alleged or brought through the
       Effective Date hereof by [the decedent], [Appellant,] or AMA
       against any other party hereto in any court, arbitration
       forum, or any and all other tribunals or forums of any kind
       or nature.

     [As mentioned above, Exhibit B was] attached to the Agreement
     contained a spreadsheet prepared by [Appellant] summarizing



                                    - 15 -
J-A17027-22


      various outstanding debts relating to TSAG, 1333 Associates, the
      2131 Entities, Grant Avenue, and the Trust.

      The court has already granted [Appellees’] motion in limine to
      preclude [Appellant] from testifying as to any matters occurring
      prior to the death of the decedent “except as may otherwise be
      permitted by law, as will be determined by this court as necessary
      in the further course of these proceedings.” Orphans’ Ct. Order
      dated 10/13/2021. Any claim that [Appellant] was forced to enter
      into the Agreement based on fraud or duress because of a
      statement allegedly made by the decedent is precluded in
      accordance with this Court’s October 13, 2021 order as the court
      has determined [Appellant] is not a competent witness under the
      Dead Man’s Act to testify as to any matter before [the] decedent’s
      death. See [id.]; see also 42 Pa.C.S. § 5930. Moreover, the
      court finds that the Agreement is an enforceable, integrated
      writing that operates as a release of [the Estate] from liabilities to
      [Appellant] and/or AMA concerning TSAG, AMA Consulting, 2131
      LLC, 2131 L.P., and TSAG Associates. The Agreement was
      integrated. The Agreement contains no mention of any promise
      that [the] decedent’s will should contain “a priority distribution of
      $1.5 Million to [Appellant]” and such a statement is the type of
      testimony barred by the Dead Man’s Act. [Appellant] failed to
      protect himself by incorporating that term into the written
      Agreement. Moreover, [Appellant] failed to plead fraud and
      duress with the requisite particularity required by the Rules of Civil
      Procedure in his objections by raising it as an affirmative defense
      in new matter. See [Pa.R.C.P. 1030] . . . .

Orphans’ Ct. Mem. and Order, 11/9/21, at 3-8 (some citations omitted and

formatting altered). The orphans’ court then concluded that Appellant’s claims

against the enforcement of the Agreement were meritless. Id. at 8.

      Following our review of the record, we agree with the orphans’ court’s

conclusions.   For the reasons thoroughly discussed by the orphans’ court,

there is no merit to Appellant’s claims concerning the scope, validity, or




                                     - 16 -
J-A17027-22



application of the Agreement.10            On the basis of the orphans’ court’s

memorandum and order, we conclude that Appellant’s claim is meritless. See

id. at 3-8; see also Orphans’ Ct. Op., 2/15/22, at 5-11.

                                 Ownership of TSAG

       In his fourth issue, Appellant states that the orphans’ court erred when

it concluded that the decedent owned 100% of the business entity known as




____________________________________________


10 To the extent that Appellant claims that the orphans’ court erred when it
concluded that Appellant failed to raise fraud and duress as an affirmative
defense pursuant to Pa.R.C.P. 1030, see Appellant’s Brief at 37-39, we
conclude that no relief is due. Although Appellant is correct that he was not
obligated to raise fraud and duress as affirmative defenses in “new matter” in
response to the first and second accountings, Appellees note that this
misstatement by the orphans’ court is of no moment. Appellees’ Brief at 35.
Appellees contend that while Appellant was not obligated to raise affirmative
defenses in “new matter,” he was nevertheless required to plead fraud and
duress with “particularity.” Id. (quoting Pa.O.C.R. 3.3(c)). Rule 3.3(c)
specifies that “[a]verments of fraud or mistake shall be averred with
particularity.”    Moreover, Appellees state that because Appellant never
brought any claim or action seeking to invalidate the Agreement, and because
Appellant failed to plead any claim concerning fraud or duress, he fell short of
the particularity required by the rule. Id. Appellees continue: “Since
[Appellant] never properly challenged the validity of the Settlement
Agreement, there can be no error in the [o]rphans’ [c]ourt recognizing and
applying it as an ‘enforceable, integrated writing that operates as a release of
the TSAG, 2131, AMA, and Trust Objections.’” Id. (quoting Orphans’ Ct. Mem.
and Order, 11/9/21, at 7). We agree with Appellees, and we conclude that
the orphans’ court’s misstatement concerning Rule 1030 and “new matter,”
does not alter our disposition, and Appellant’s argument to the contrary is
unavailing. In any event, we reiterate that Appellant’s underlying issue is
meritless because, as the orphans’ court correctly concluded, Appellant cannot
justifiably rely upon prior oral representations, yet sign a contract denying the
existence of those representations. See Orphans’ Ct. Mem. and Order,
11/9/21, at 5, nn.2-3.

                                          - 17 -
J-A17027-22



TSAG, and Appellant claims that he owns 46.7%. Appellant’s Brief at 51.11

Appellant argues that the orphans’ court erred when it concluded that as of

January 29, 2007, Appellant no longer had any ownership interest in TSAG,

and he contends that there are genuine issues of material fact on this issue.

Id. at 51-52.

       Appellees respond that this claim is meritless. Appellees contend that

the Agreement released and foreclosed any claims Appellant had against the

decedent and ultimately the Estate. Appellees’ Brief at 28. Appellees argue

that the Agreement expressly covers any and all claims concerning TSAG,

including a purported ownership interest. Id.

       Following our review of the record, we discern no merit to Appellant’s

claim. As stated previously, we agree with the orphans’ court that the parol

evidence rule and Dead Man’s Act precluded Appellant from challenging the

validity of the Agreement. Likewise, we agree with the orphans’ court that

the Agreement unequivocally established that Appellant had no ownership in

TSAG. See Orphans’ Ct. Mem. and Order, 11/9/21, at 4-7, 10-11.

       Further, we note that in addition to the Agreement, the record also

contains a letter from decedent to Appellant dated January 1, 2007, informing

Appellant that he was in default under the promissory note and no longer an

owner of TSAG.        Appellees’ Mot. for Partial Sum. J., 8/2/21, at Ex. 22.

____________________________________________



11In his argument on this issue, Appellant does not mention any business
entity other than TSAG. See Appellant’s Brief at 51-53.

                                          - 18 -
J-A17027-22



Additionally, to the extent that Appellant continued to claim an ownership

interest in TSAG after January 1, 2007, the record reflects that on January 1,

2011, the decedent expressly cancelled Appellant’s TSAG shares due to

Appellant’s default on the promissory note, and the record contains the

cancelled promissory note and stock certificate reflecting that Appellant’s

ownership interest in TSAG was terminated as of January 1, 2011. See id. at

Ex. 23. Finally, the record contains a writing drafted on behalf of Appellant

and Appellees as executors of the Estate that was created in an effort to obtain

the TSAG corporate minute book, and this writing is dated June 13, 2012.

See id. at Ex. 24. In the June 13, 2012 writing, Appellant concedes that the

decedent was the sole owner of TSAG, and Appellant signed this document.

See id.

          For these reasons, we agree with the orphans’ court that the record

unequivocally established that Appellant had no ownership in TSAG.            We

discern no issue of material fact, and we conclude that Appellant is due no

relief.

                             Reimbursement of AMA

          In his fifth issue, Appellant identifies a claim that the orphans’ court

erred when it dismissed Appellant’s objections concerning the Estate’s

reimbursement to AMA Contracting, Inc.           See Appellant’s Brief at 6, 41.

However, as we noted previously, Appellant failed to provide argument that

corresponds directly with the issues he purports to raise on appeal. See id.

at 5-6; 33-54. Although Appellant mentions reimbursement as part of his

                                        - 19 -
J-A17027-22



broad argument related to the application of the Dead Man’s Act, it is difficult

to determine where Appellant provides argument or support for this specific

claim. See id. at 40-41.

      We have already concluded that the orphans’ court committed no error

in its application of the Dead Man’s Act, and we conclude that Appellant is

entitled to no relief in that respect. Additionally, because Appellant provides

no further relevant argument on this specific claim, we conclude that the issue

is waived. See Koller Concrete, Inc., 115 A.3d at 321 (noting that this

Court will not address an issue “where no corresponding analysis is included

in the [appellate] brief” (citation omitted)); see also George v. Ellis, 911

A.2d 121, 131 (Pa. Super. 2006) (explaining that an issue is waived where

the appellant fails to develop an argument and cite to any relevant authority

in support of that claim). In any event, were we to reach this issue, we would

conclude that Appellant is not entitled to relief, and we would affirm on the

basis of the orphans’ court memorandum and order. See Orphans’ Ct. Mem.

and Order, 11/9/21, at 9.

                               Limited Joinder

      In his final issue on appeal, Appellant claims that the orphans’ court

erred in dismissing his objections to the first and final accounting concerning

the Trust because Appellant joined that accounting as co-trustee. Appellant’s

Brief at 53. Appellant asserts that joinder was limited, and it contained a

reservation of rights regarding claims for reimbursement for insurance

premium payments Appellant made with respect to the decedent’s life

                                     - 20 -
J-A17027-22



insurance policy which funded the Trust. Id. at 53-54. Appellant also asserts

that he is entitled to reimbursement for his payment of the legal fees related

to the administration of the Trust and litigation involving the Trust. See id.

      In its February 15, 2022 Rule 1925(a) opinion, the orphans’ court

agreed that Appellant’s joinder was limited, and that Appellant reserved his

rights regarding his claim for reimbursement of decedent’s life insurance

premiums and the legal fees related to the administration of the Trust and the

instant litigation. See Orphans’ Ct. Op., 2/15/22, at 10-11. The orphans’

court concluded that it erred in finding that Appellant could not object to an

accounting that he had joined because, although Appellant joined the

accounting, he did so with a specific reservation of rights and limited his

joinder. See id. Therefore, the orphans’ court agreed with Appellant that

remand    was   necessary    with   respect   to   these   specific   claims   for

reimbursement. Id. at 11.

      After review, we agree with the orphans’ court’s conclusion. Appellant’s

joinder was limited and contained a reservation of rights.      See Appellant’s

Joinder of Accounting, 4/27/17. Additionally, although Appellant’s claims may

be precluded by the Agreement as Appellees contend, we agree with the

orphans’ court that it was error to grant summary judgment based solely on

the joinder because Appellant’s joinder specifically contained a reservation of

rights regarding Appellant’s claim for reimbursement for his payment

decedent’s life insurance premiums and the legal fees related to the

administration of the Trust and litigation of this matter. In other words, the

                                    - 21 -
J-A17027-22



orphans’    court    erred    in   concluding      that   the   Appellant’s   claim   for

reimbursement was barred based on joinder.12

       For the reasons, we affirm the November 9, 2021 order granting partial

summary judgment in favor of Appellees except with respect to Appellant’s

claims for reimbursement for his payment decedent’s life insurance premiums

and legal fees as reserved in his limited joinder. See Appellant’s Joinder of

Accounting, 4/27/17. On Appellant’s claim for reimbursement, we reverse

and remand to the orphans’ court for further proceedings consistent with this

memorandum.

       Order affirmed in part and reversed in part. Case remanded for further

proceedings. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2022

____________________________________________


12 Although not included in the argument section of Appellees’ brief, Appellees
remark that even if Appellant’s joinder was limited, remand is unnecessary
because Appellant’s claim is ultimately barred by the Agreement. See
Appellees’ Brief at 17 n.8. However, that conclusion was never made by the
orphans’ court, and this Court will not make that determination in the first
instance. Appellant’s claim for reimbursement in this regard is left to the
orphans’ court on remand.

                                          - 22 -